DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


	Claims 1-9 and 11-21 are pending.
	Claim 10 is cancelled.


Allowable Subject Matter
Claims 1-9 and 11-21 are allowable.


Examiner's Statement of Reason for Allowance
The following is an examiner's statement of reasons for allowance:
	Asenjo et al., US Patent Pub. US 20140337277 A1 discloses an industrial control system that performs determination of correct system operation or configuration, relative to one or more defined operational criteria including a device interface component that receives changeable industrial data sent by industrial devices to determine if a deviation has been made to the industrial data between baseline data and new data, along with determining if faults, changes in variable values, alarms have occurred in the industrial devices and generating notification of the deviation information related to faults, changes in variable values, alarms that have been determined to have occurred. Tambascio et al., US Patent Pub. US 20080079559 A1 discloses an alarm configuration system that performs identifying values and parameters that are related to an event or alarm in an industrial process. Gold et al., US Patent Num. US 6785786 B1 discloses a data backup and recovery system that performs storing files in a backup system as a first backup at a first time point and information regarding the changed or unchanged status of the files for subsequent backups and obtaining change information regarding the differences in changed or unchanged status of the files compared to a previous backup. Ban et al., US Patent Pub. US 20050075752 discloses a robotic control system with a robot controller that controls the positioning of multiple robots on a production line. Tada, US Patent Pub. US 20040168201 A1 discloses detecting proper program operation between a current operating system program and a backup operating system program by storing program state information that indicates improper program performance and generates a notification in the event of improper program performance and selection of the backup operating system program.
	None of these references taken either alone or in combination with the prior art of record disclose:
	Independent Claim 1:
An industrial machine management system, comprising:
a management device including a data storage and circuitry: and 
a first industrial machine that stores a changeable program including program codes, wherein
the program codes include a movement code that indicates a position of a second industrial machine,
the first industrial machine executes the program and controls a physical movement of the second industrial machine.
the circuitry is configured to:
collect a changeable program of an industrial machine as a backup, and 
determine whether the movement code has been changed, by comparing the program collected as the backup at a first time point with the program collected at a second time point different from the first time point, 
the data storage is configured to store the program collected as the backup
at the first time point and change-unchanged information regarding whether the change
movement code has been changed, and
the circuitry is confirmed to:
obtain change information regarding a change of the movement code based on the change-unchanged information and the program collected as the backup at the first time point,
determine whether a predetermined event has occurred in the first industrial machine,
identify, when the predetermined event is determined as having occurred, the change information such that the change information is related to the predetermined event, and 
output the change information that is identified.

	Independent Claim 11:
A method for an industrial machine system that includes a first industrial machine that stores a changeable program including program codes, the program codes including a movement code that indicates a position of a second industrial machine, the first industrial machine executing the program and controlling a physical movement of the second industrial machine, the method comprising:
collecting a changeable setting data program of an industrial machine as a backup:
determining whether the movement code has been changed, by comparing the program collected as the backup at a first time point with the program collected at a second time point different from the first time point;
storing the program collected as the backup at the first time point and change-unchanged information regarding whether the movement code has been changed;
obtaining change information regarding a change of the movement code based on the change-unchanged information and the program collected as the backup at the first time point;
determining whether a predetermined event has occurred in the first industrial machine;
identifying, when the predetermined event is determined as having occurred, the change information such that the change information is related to the predetermined event; and
outputting the change information that is identified.

	Independent Claim 12:
A non-transitory computer-readable storage medium storing a program for causing a system, which includes a first industrial machine that stores a changeable program including program codes, the program codes including a movement code that indicates a position of a second industrial machine, the first industrial machine executing the program and controlling a physical movement of the second industrial machine, to execute a method, the method comprising:
collecting a changeable setting data program of an industrial machine as a backup:
determining whether the movement code has been changed, by comparing the program collected as the backup at a first time point with the program collected at a second time point different from the first time point:
storing the setting data program collected as the backup at the first time point and change-unchanged information regarding whether the movement code has been changed;
obtaining change information regarding a change of the movement code based on the change-unchanged information and the program collected as the backup at the first time point;
determining whether a predetermined event has occurred in the first industrial machine;
identifying, when the predetermined event is determined as having occurred, the change information such that the change information is related to the predetermined event; and
outputting the change information that is identified.


Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David E Ogg whose telephone number is (469) 295-9163.  The examiner can normally be reached on Mon - Thurs 7:30 am - 5:00 pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571-272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID EARL OGG/
Examiner, Art Unit 2119

/MOHAMMAD ALI/Supervisory Patent Examiner, Art Unit 2119